Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 08/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 08/05/2020 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 20-26 & 41-42 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by CHOI et al. (U.S. Publication 2012/0113106)
As to claims 1 & 22, CHOI discloses a method for interactive image editing by an electronic device, comprising: determining at least one facial feature in an image (142a, [0052-0065] & Fig. 1 discloses marking processing unit 142a compares a face standard model with the feature information extracted from the face photo, and a marking may be performed on vertices constituting a left eye, a right eye, a nose, the line of a jaw, and a contour line of lips.  That is, the marking processing unit 142a provides an interface for designating at least one or more vertices among a left eye, a right eye, a nose, the line of a jaw, and a contour line of lips to compare the standard 3D face model with the face feature information.); generating, based on the at least one facial feature, an initial image mesh that comprises at least one vertex corresponding to the at least one facial feature (142a, [0052-0065] & Fig. 1 discloses marking processing unit 142a compares a face standard model with the feature information extracted from the face photo, and a marking may be performed on vertices constituting a left eye, a right eye, a nose, the line of a jaw, and a contour line of lips.  That is, the marking processing unit 142a provides an interface for designating at least one or more vertices among a left eye, a right eye, a nose, the line of a jaw, and a contour line of lips to compare the standard 3D face model with the face feature information.); obtaining at least one input from a user via an image sensing device (142a, [0052-0065] & Fig. 1 discloses the marking processing unit 142a provides a user interface for moving a vertex constituting each feature vertex to modify the standard 3D face model.  When the vertex forming the feature vertices is moved, face regions are designated to be modified corresponding to the movement of the vertex. Therefore, the marking processing unit 142a provides an interface for offering a control parameter for controlling these face regions to be modified.); determining an updated image mesh based on the at least one input, wherein a location of the at least one vertex corresponding to the at least one facial feature is different between the initial image mesh and the updated image mesh (142a, [0052-0065] & Fig. 1 discloses the marking processing unit 142a provides a user interface for moving a vertex constituting each feature vertex to modify the standard 3D face model.  When the vertex forming the feature vertices is moved, face regions are designated to be modified corresponding to the movement of the vertex. Therefore, the marking processing unit 142a provides an interface for offering a control parameter for controlling these face regions to be modified.); generating an edited image based on the updated image mesh (142a, [0052-0065] & Fig. 1 discloses the marking processing unit 142a provides a user interface for moving a vertex constituting each feature vertex to modify the standard 3D face model.  When the vertex forming the feature vertices is moved, face regions are designated to be modified corresponding to the movement of the vertex. Therefore, the marking processing unit 142a provides an interface for offering a control parameter for controlling these face regions to be modified.); and displaying the edited image ([0063] discloses outputting a 3D model to the screen, the texture mapping technique reads a color of a pixel in a 2D image corresponding to the vertex of the 3D model as the color to be displayed on the screen.)
As to claims 2 & 23, CHOI discloses everything as disclosed in claims 1 & 22. In addition, CHOI discloses wherein the at least one facial feature is associated with an eye or mouth. (142a, [0052-0065] & Fig. 1 discloses marking processing unit 142a compares a face standard model with the feature information extracted from the face photo, and a marking may be performed on vertices constituting a left eye, a right eye, a nose, the line of a jaw, and a contour line of lips.  That is, the marking processing unit 142a provides an interface for designating at least one or more vertices among a left eye, a right eye, a nose, the line of a jaw, and a contour line of lips to compare the standard 3D face model with the face feature information.);
As to claims 4 & 25, CHOI discloses everything as disclosed in claims 1 & 22. In addition, CHOI discloses wherein the display is configured to display the image.  ([0063] discloses outputting a 3D model to the screen, the texture mapping technique reads a color of a pixel in a 2D image corresponding to the vertex of the 3D model as the color to be displayed on the screen.)
As to claims 5 & 26, CHOI discloses everything as disclosed in claims 1 & 22. In addition, CHOI discloses wherein generating the edited image comprises applying at least one editing action to the image. (142a, [0052-0065] & Fig. 1 discloses the marking processing unit 142a provides a user interface for moving a vertex constituting each feature vertex to modify the standard 3D face model.  When the vertex forming the feature vertices is moved, face regions are designated to be modified corresponding to the movement of the vertex. Therefore, the marking processing unit 142a provides an interface for offering a control parameter for controlling these face regions to be modified.);
As to claims 20 & 41, CHOI discloses everything as disclosed in claims 1 & 22. In addition, CHOI discloses wherein the processor is configured to move at least one of an eye or mouth represented in the edited image in response to the at least one input. (142a, [0052-0065] & Fig. 1 discloses the marking processing unit 142a provides a user interface for moving a vertex constituting each feature vertex to modify the standard 3D face model.  When the vertex forming the feature vertices is moved, face regions are designated to be modified corresponding to the movement of the vertex. Therefore, the marking processing unit 142a provides an interface for offering a control parameter for controlling these face regions to be modified.);
As to claims 21 & 42, CHOI discloses everything as disclosed in claims 20 & 41. In addition, CHOI discloses wherein movement of the at least one of the eye or mouth is presented to the user on a display. ([0063] discloses outputting a 3D model to the screen, the texture mapping technique reads a color of a pixel in a 2D image corresponding to the vertex of the 3D model as the color to be displayed on the screen.)
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-10, 16-17, 19, 24, 28-31, 37-38, 40 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (U.S. Publication 2012/0113106) in view of Hayward et al. (U.S. Publication 2012/0176401)
As to claims 3 & 24, CHOI discloses everything as disclosed in claims 1 & 22 but is silent to wherein the at least one input is at least one gesture input.
However, Hayward discloses wherein the at least one input is at least one gesture input.
(2010 (e.g. gestures)(Fig. 13 input parameters), Fig. 2 & Para. 0041-0045)(Para. 0004 gesture input via touch screen);
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify CHOI’s disclosure to include the above limitations in order to provide distanced inputs with flexibility. 
As to claims 7 & 28, CHOI discloses everything as disclosed in claims 1 & 22 but is silent to validating the at least one input.
However, Hayward discloses validating the at least one input. (See Pinch Gesture 1304/1306, Fig. 13 & [0074])
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify CHOI’s disclosure to include the above limitations in order to bypass possible input error. 
As to claims 8 & 29, CHOI in view of Hayward discloses everything as disclosed in claims 7 & 28. In addition, Hayward discloses wherein validating the at least one input comprises determining whether a motion of the at least one input is greater than a motion threshold. (See Pinch Gesture 1304/1306, Fig. 13 & [0074])
As to claims 9 & 30, CHOI discloses everything as disclosed in claims 1 & 22 but is silent to wherein the at least one input comprises multiple inputs.
However, Hayward discloses wherein the at least one input comprises multiple inputs. (See Pinch Gesture 1304/1306, Fig. 13 & [0074])
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify CHOI’s disclosure to include the above limitations in order to provide flexibility in distance and procedural input. 
As to claims 10 & 31, CHOI in view of Hayward discloses everything as disclosed in claims 1 & 22. In addition, Hayward discloses determining a motion of the inputs relative to one another. (See Pinch Gesture 1304/1306, Fig. 13 & [0074])
As to claims 16 & 37, CHOI discloses everything as disclosed in claims 1 & 22 but is silent to wherein the at least one input is not touch based.
However, Hayward discloses the at least one input is not touch based. (Para. 0074 & Fig. 13 discloses user input touch based and non-touch based)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify CHOI’s disclosure to include the above limitations in order to provide flexibility in input to satisfy sanitary requirements.
As to claims 17 & 38, CHOI in view of Hayward discloses everything as disclosed in claims 16 & 37. In addition, Hayward discloses wherein the at least one input is based on movement of a finger or stylus. (See Para. 0074 & Fig. 13 (finger gestures), 0086 (stylus))
As to claims 19 & 40, CHOI discloses everything as disclosed in claims 1 & 22 but is silent to scanning a face.
However, Hayward discloses scanning a face. (Para. 0013 discloses face algorithms may be employed such that, once the “focus” of an image processing routine, i.e., the central location of the image filter’s effect, has been placed on an area of the image determined to be a human face)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify CHOI’s disclosure to include the above limitations in order to capture greater detail sometimes missed by normal image capture.
Claims 6, 18, 27 & 39 are rejected under 35 U.S.C. 103 as being unpatentable over
CHOI et al. (U.S. Publication 2012/0113106) in view of Design Choice 
As to claim 6 & 27, CHOI discloses everything as disclosed in claims 5 & 26. In addition, CHOI discloses wherein the at least one editing action provides shifting information for the at least one vertex of the initial image mesh and provides a pixel map that maps an image vertex pixel to a corresponding edited image vertex pixel based on the shifting information.  (142a, [0052-0065] & Fig. 1 discloses the marking processing unit 142a provides a user interface for moving a vertex constituting each feature vertex to modify the standard 3D face model.  When the vertex forming the feature vertices is moved, face regions are designated to be modified corresponding to the movement of the vertex. Therefore, the marking processing unit 142a provides an interface for offering a control parameter for controlling these face regions to be modified.);
CHOI is silent to wherein generating the edited image comprises interpolating pixels that are not associated with the at least one vertex.
However, it would have been an obvious matter of design choice to wherein generating the edited image comprises interpolating pixels that are not associated with the at least one vertex since the applicant has not disclosed that wherein generating the edited image comprises interpolating pixels that are not associated with the at least one vertex solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with wherein generating the edited image comprises interpolating pixels that are not associated with the at least one vertex for the advantage of optimizing resource usage.
As to claim 18 & 39, CHOI discloses everything as disclosed in claims 1 & 22 is silent to wherein generating the edited image comprises interpolating pixels that are not associated with the at least one vertex.
However, it would have been an obvious matter of design choice to wherein generating the edited image comprises interpolating pixels that are not associated with the at least one vertex since the applicant has not disclosed that wherein generating the edited image comprises interpolating pixels that are not associated with the at least one vertex solves any stated problem or is for any particular purpose and it appears that the invention would perform equally optimizing resource usage.
Claims 11-12 & 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over
CHOI et al. (U.S. Publication 2012/0113106) in view of Hayward et al. (U.S. Publication 2012/0176401) as applied in claims 9 & 30 above further in view of Zhai et al. (U.S. Patent 8,584,049)
As to claim 11 & 32, CHOI in view of Hayward discloses everything as disclosed in claims 9 & 30 is silent to comprising determining that the gesture inputs are horizontally aligned.
However, Zhai’s Col. 9 Lines 18-65 discloses determining that the gesture inputs are horizontally aligned.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify CHOI in view of Hayward’s disclosure to include the above limitations in order to delete one or more characters based on orientation.
As to claim 12 & 33, CHOI in view of Hayward discloses everything as disclosed in claims 9 & 30 is silent to comprising determining that the gesture inputs are vertically aligned. 
However, Zhai’s Col. 9 Lines 18-65 discloses determining that the gesture inputs are vertically aligned.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify CHOI in view of Hayward’s disclosure to include the above limitations in order to delete one or more characters based on orientation.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (U.S. Publication 2012/0113106) in view of Bartlett et al. (U.S. Publication 2010/0086215)
13, CHOI discloses everything as disclosed in claims 1 but is silent to comprising maintaining an editing action list.
However, Bartlett’s Abstract, Fig. 2 & Para. 0037-0043 discloses comprising maintaining an editing action (Facial Action) list.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify CHOI’s disclosure to include the above limitations in order to quantify facial actions via comparison. 
As to claim 14, CHOI in view of Bartlett discloses everything as disclosed in claim 13 but is silent to adding the at least one editing action to the editing action list.
However, Bartlett’s Paragraphs 0013, 0027-0030, 0032-0033 discloses adding the at least one editing action to the editing action list.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify CHOI in view of Bartlett’s disclosure to include the above limitations in order to recognize varying/new facial actions. 
As to claim 15, CHOI in view of Bartlett discloses everything as disclosed in claim 1 but is silent to wherein the editing action is a caricature action.
However, Bartlett’s Abstract, Fig. 2 & Para. 0037-0043 discloses wherein the editing action is a caricature action.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify CHOI in view of Bartlett’s disclosure to include the above limitations in order to quantify facial actions via comparison. 
Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (U.S. Publication 2012/0113106) in view of Hayward et al. (U.S. Publication 2012/0176401) as applied in claim 30 above further in view of Bartlett et al. (U.S. Publication 2010/0086215)
As to claim 34, CHOI in view of Bartlett discloses everything as disclosed in claim 30 but is silent to comprising maintaining an editing action list.
However, Bartlett’s Abstract, Fig. 2 & Para. 0037-0043 discloses comprising maintaining an editing action (Facial Action) list.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify CHOI in view of Bartlett’s disclosure to include the above limitations in order to quantify facial actions via comparison. 
As to claim 35, CHOI in view of Bartlett discloses everything as disclosed in claim 34 but is silent to adding the at least one editing action to the editing action list.
However, Bartlett’s Paragraphs 0013, 0027-0030, 0032-0033 discloses adding the at least one editing action to the editing action list.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify CHOI in view of Bartlett’s disclosure to include the above limitations in order to recognize varying/new facial actions. 
As to claim 36, CHOI in view of Bartlett discloses everything as disclosed in claim 35 but is silent to wherein the editing action is a caricature action.
However, Bartlett’s Abstract, Fig. 2 & Para. 0037-0043 discloses wherein the editing action is a caricature action.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify CHOI in view of Bartlett’s disclosure to include the above limitations in order to quantify facial actions via comparison. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661